DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on January 28, 2021 have been fully considered and are persuasive.
Claims 1-20 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims (1, 11 and 18), the instant claims require determining recurring events involving first vehicle, collecting a set of scan results generated at different points of time, applying a cluster algorithm to the set of scan results to generate cluster results, establishing corresponding vehicle social network involved in the recurring event based on a cluster result, generating a shared pool of resources within the vehicle social network and utilizing the shared pool of resources and caching power to facilitate collaborative caching between vehicles in the corresponding vehicle social network. Meanwhile, the closest prior art of record as applied in the office action mailed on 1/11/2021 (Bai, Brenner, Goldstein) fails to fairly teach of suggest create a vehicle social network based on recurring events, scanning vehicles within certain location and based on recurring events, cluster these vehicles which passing certain threshold level, and sharing resources and caching power to utilize collaborative caching between vehicles in the vehicle social network. Further, no other prior art of record fairly teaches or suggests the above subject matter in view of the instant claims, as a whole. For example, (“Bai”, US 20120151073 A1) teaches sharing resources in Vehicle to Vehicle network, but does not 

Claims 2-10, 12-17 and 19-20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 11, and 18, therefore the claims are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                         
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444